PER CURIAM
Defendant was convicted of two counts of sexual abuse in the first degree, ORS 163.427. The trial court sentenced him to two concurrent terms of 75 months in prison. In addition, the court ordered that defendant be subject to a term of post-prison supervision (PPS) for “20 years minus time actually served in custody.” Defendant did not object to the sentence.
Defendant now appeals, arguing that the trial court committed plain error in imposing a PPS term of 20 years, less time served. According to defendant, the maximum term of PPS for first-degree sexual abuse, a Class B felony, is 10 years, less time served in prison. The state concedes that the trial court erred. We agree and accept the concession. ORS 161.605 provides that the maximum indeterminate sentence for first-degree sexual abuse is 10 years. ORS 144.103 then provides that a person who has been convicted of first-degree sexual abuse shall serve a term of PPS equal to the maximum statutory indeterminate sentence less time served in prison.
Sentences vacated; remanded for resentencing; otherwise affirmed.